[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                      For the First Circuit


No. 99-1243

                        DANIEL R. STANTON,

                       Plaintiff, Appellant,

                                v.

CUMBERLAND COUNTY COMMISSIONERS AND DURPHY, CUMBERLAND COUNTY
                   JAIL PROPERTY CORPORAL,

                      Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MAINE

              [Hon. Gene Carter, U.S. District Judge]


                              Before

                      Torruella, Chief Judge,
                 Selya and Stahl, Circuit Judges.



    Daniel R. Stanton on brief pro se.




                            May 9, 2000
          Per Curiam.     After a thorough review of the record

and of the appellant’s submissions, we affirm.     Contrary to

appellant Daniel R. Stanton’s (“Stanton’s”) contention, the

record clearly shows that the district court did dispose of

his motions for judgment (docket nos. 55 & 57) by striking

them for non-compliance with Fed.R.Civ.P. 5.       Stanton has

made no showing that the court’s decision to award relief

pursuant to Fed.R.Civ.P. 60(b) prejudiced him or that the

delay adversely affected the proceedings, see     Pioneer Inv.

Servs. Co. v. Brunswick Assocs. Ltd. Partnership, 507 U.S.

380, 395 (1993), so we find no abuse of discretion.        See

Sea-Land Serv., Inc. v. Ceramica Europa II, Inc., 160 F.3d

849, 852 (1st Cir. 1998) (order of relief under Rule 60(b)

reviewed for abuse of discretion).       Stanton’s claim that

defendants/appellees failed to comply with a discovery order

is unsupported by any explanation as to why the materials in

question were important to his case or in what way they

could have changed the outcome of the litigation, so the

argument is forfeited.     See Martinez v. Colon, 54 F.3d 980,

990 (1st Cir. 1995).

          Affirmed.     1st Cir. Loc. R. 27(c).